            Case 1:18-cr-00045-ELH Document 51 Filed 10/20/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

   UNITED STATES OF AMERICA,

       v.
                                                           Criminal Action No. ELH-18-0045
   ANDRE WEST,
     Defendant.



                                              ORDER

       For the reasons set forth in the accompanying Memorandum Opinion, it is this 20th day of

October, 2020, by the United States District Court for the District of Maryland, ORDERED:

       1) The Motion (ECF 38; ECF 42) is GRANTED; the sentence is reduced to time served

            plus fourteen (14) days. During the 14-day period, appropriate travel arrangements

            shall be made to ensure the defendant’s safe release and to verify the adequacy of

            defendant’s release plan;

       2) A revised Judgment and Commitment Order shall issue;

       3) While traveling from his place of confinement (FCI Allenwood Low), West shall

            isolate himself to the best of his ability and, upon arrival at his intended residence, he

            shall quarantine himself for fourteen (14) days and shall not leave the residence under

            any circumstances, except for a medical emergency;

       4) West shall be released on supervision on the terms and conditions previously set, with

            the following additional conditions:

               a. Subject to approval by the U.S. Probation Office, West shall live with his sister,

                   Joy A. West, as proposed in his Motion (ECF 42-4);
Case 1:18-cr-00045-ELH Document 51 Filed 10/20/20 Page 2 of 2



   b. West shall comply with all directives of federal, state, and local governments

      related to public health, including COVID-19.




                                                      /s/
                                       Ellen L. Hollander
                                       United States District Judge
